Citation Nr: 1035135	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  07-34 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain and degenerative joint disease.

2.  Entitlement to an evaluation in excess of 10 percent for 
herniated nucleus pulposus and degenerative joint disease of the 
cervical spine, status post multi-level anterior cervical 
vertebral body resection and fusion with internal fixation.

3.  Entitlement to a compensable evaluation, prior to October 23, 
2006, for degenerative joint disease and pes planus with bunion, 
right foot, and degenerative joint disease and pes planus, left 
foot.

4.  Entitlement to an evaluation in excess of 30 percent, since 
October 23, 2006, for bilateral degenerative joint disease and 
pes planus, with bunion on the right foot.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1994.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.         

The RO's December 2006 rating decision denied compensable 
evaluations for the Veteran's service-connected degenerative 
joint disease and pes planus with bunion, right foot, and 
degenerative joint disease and pes planus, left foot.  In 
November 2007, the RO issued a rating decision which collectively 
recharacterized the Veteran's bilateral foot disorder as 
bilateral degenerative joint disease and pes planus, with bunion 
on the right foot, and assigned an increased evaluation of 30 
percent for this condition, effective October 23, 2006.  AB v. 
Brown, 6 Vet. App. 35 (1993) (finding that where a claimant has 
filed a notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal).  Accordingly, the Board has 
recharacterized the issues on appeal to properly address the 
staged ratings assigned by the RO.  Hart v. Mansfield, 21 Vet. 
App. 505, at 509-510 (2007).


FINDINGS OF FACT

1.  The Veteran's lumbosacral strain and degenerative joint 
disease has been manifested by a range of motion consisting of 
forward flexion to 90 degrees, extension to 30 degrees, right and 
left lateral flexion to 30 degrees, and right and left lateral 
rotation to 30 degrees.  There is no medical evidence of muscle 
spasm or 


guarding severe enough to result in abnormal gait or spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  There is no objective evidence of any associated 
neurological abnormalities, and no medical evidence of bed rest 
prescribed by a physician. 

2.  The Veteran's herniated nucleus pulposus and degenerative 
joint disease of the cervical spine, status post multi-level 
anterior cervical vertebral body resection and fusion with 
internal fixation, has been manifested by a range of motion in 
the cervical spine consisting of forward flexion from 35 to 45 
degrees, extension from 35 to 45 degrees, right lateral flexion 
to 40 degrees, left lateral flexion from 24 to 40 degrees, right 
lateral rotation to 60 degrees, and left lateral rotation from 42 
to 60 degrees.  There is no medical evidence of muscle spasm or 
guarding severe enough to result in abnormal gait or spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  There is no objective evidence of any associated 
neurological abnormalities, and no medical evidence of bed rest 
prescribed by a physician.

3.  Throughout the course of this appeal, the Veteran's bilateral 
degenerative joint disease and pes planus, with bunion on the 
right foot, has been manifested bilateral hallux valgus 
deformity, 20 degrees in the left foot and 34 degrees in the 
right foot, bilateral pes planus, with excess pronation during 
stance and gait, intact and nontender bilateral achilles tendons 
of normal alignment, left foot first metatarsophalangeal 
degenerative joint disease, and complaints of daily plantar arch 
pain, soreness, and fatigue in the feet.  The evidence does not 
show this condition to be productive of pronounced pes planus 
with extreme tenderness of the plantar surfaces of the feet, or 
marked inward displacement and severe spasm of the tendo achilles 
on manipulation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
service-connected lumbosacral strain and degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5237 
(2009).


2.  The criteria for an evaluation in excess of 10 percent for 
service-connected herniated nucleus pulposus and degenerative 
joint disease of the cervical spine, status post multi-level 
anterior cervical vertebral body resection and fusion, with 
internal fixation, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003-5242 (2009).

3.  From May 16, 2006 through October 22, 2006, the criteria for 
an evaluation of 30 percent, but no more, for bilateral 
degenerative joint disease and pes planus, with bunion on the 
right foot, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2009).

4.  Since October 23, 2006, the criteria for an evaluation in 
excess of 30 percent for bilateral degenerative joint disease and 
pes planus, with bunion on the right foot, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's June 2006, October 2006, and November 2008 letters 
advised the Veteran of the notice requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); Prickett v. 


Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a notice 
defect may be cured by issuance of a fully compliant notification 
followed by a re-adjudication of the claim).  Specifically, the 
RO's letters informed the Veteran of what evidence was required 
to substantiate his claims for increased disability ratings.  The 
RO's letters also notified the Veteran of his and VA's respective 
duties for obtaining evidence.  The Veteran was also asked to 
submit evidence or information in his possession to the RO.  The 
RO's June 2006 letter provided the Veteran with notice of what 
type of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, including the 
opportunity to present pertinent evidence.  Thus, the Board finds 
that the content requirements of the notice VA is to provide have 
been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained the Veteran's service treatment 
records, as well as his identified VA and private treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO also 
scheduled VA examinations in July 2006, November 2006, and July 
2007 to determine the severity of the Veteran's service-connected 
spine and foot disorders.  The July 2007 VA examination of the 
spine and feet was performed by a VA physician that had reviewed 
the Veteran's claims file, treatment records, examined the 
Veteran, and included rationales for the conclusions reached 
therein.  The Board therefore concludes that this comprehensive 
examination is adequate for evaluation purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).  
Moreover, the Veteran has not claimed that any of these 
examinations were inadequate.  Id.  Additionally, there is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected 
disabilities since he was last examined.  38 C.F.R. § 
3.327(a)(2009).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA 


examination was conducted.  There is also no sign in the record 
that additional evidence relevant to the issues being decided 
herein is available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Additional evidence was received following the RO's November 2007 
supplemental statement of the case.  A review of this additional 
evidence, however, revealed it to be largely related to the 
Veteran's service-connected right knee disorder, and cumulative 
and redundant of the evidence previously of record as it relates 
to the issues on appeal.  Accordingly, the Board finds that a 
remand is not necessary to allow the RO to issue another 
supplemental statement of the case, which addresses this 
evidence.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2009). 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such 


diseases and injuries and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  In 
resolving this factual issue, the Board may only consider the 
specific factors as are enumerated in the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Staged ratings are, however, appropriate 
when the factual findings show distinct time periods in which a 
disability exhibits symptoms that warrant different ratings.  
Hart, 21 Vet. App. at 509.

A.  Lumbosacral Strain and Degenerative Joint Disease

In January 1995, the RO issued a rating decision which granted 
service connection at a 10 percent initial rating for lumbosacral 
strain, effective from August 1994.  In a June 2001 rating 
decision, the RO recharacterized this condition as lumbosacral 
back strain and degenerative joint disease.  
  
A March 2006 VA treatment report noted the Veteran's complaints 
of increasing left lower back pain since left knee surgery in 
July 2005.  Specifically, the Veteran reported pain starting in 
the left lumbar area and radiating down into his left leg past 
the knee.  He also reported that the pain went away approximately 
twenty minutes 


after sitting down, and had been slightly better over the last 
couple of weeks.  Physical examination revealed the Veteran 
ambulated without assistance.  The report noted "mild" 
tenderness and muscle spasm in the low left musculature.  The 
report concluded with a diagnosis of low back pain, etiology 
unknown.

In May 2006, the Veteran filed his present claim seeking an 
increased evaluation for his service-connected lumbosacral strain 
and degenerative joint disease.

In July 2006, a VA examination of the spine was conducted.  The 
Veteran complained of low back pain for the previous year that 
was 4/10 in severity, with radiation into the right leg, along 
with numbness and tingling in the right leg after standing for 
five minutes or walking half a mile.  The examination report 
noted that the Veteran was employed as a postal worker and 
weighed 310 pounds.  Physical examination of the low back 
revealed no tendon reflexes in the right knee and right ankle.  
Tendon reflexes were 2/3 in the left knee, and were 1/4 in left 
ankle.  Sensation in the legs to pinprick was normal and straight 
leg raising tests were negative, bilaterally.  Range of motion 
testing revealed forward flexion to 100 degrees, extension to 30 
degrees, lateral movement to right and left to 30 degrees, and 
rotary movement to the right and to the left to 45 degrees.  
Lumbar muscle tone and gait were normal, and that the Veteran 
could walk on his heels and toes.  X-ray examination of the 
lumbar spine in March 2006 was normal.  The diagnosis was 
moderate symptoms of chronic lumbosacral strain, with an 
"essentially" normal examination and minimal disability.

An October 2006 magnetic resonance imaging examination of the 
lumbar spine revealed an impression of posterior disc herniation 
at L5-S1, as well as prominent facet arthrosis, with significant 
compromise of the neural foramina, bilaterally.  It also revealed 
a smaller disc herniation at L4-L5 with only mild compromise of 
the inferior aspect of the neural foramina.  

In July 2007, a VA examination of the spine was conducted.  The 
VA examiner noted that the Veteran's claims folder was available 
and reviewed.  The Veteran complained of daily 3 to 4/10 
mechanical low back pain symptoms in a transverse 


band across the lumbar region.  He denied any flare-up pain and 
denied right leg dysesthesias and paresthesias.  The Veteran was 
employed as a ramp postal clerk at the airport, and he denied any 
ill effect on his employment from his service-connected lumbar 
spine disorder other than increased low back pain associated with 
prolonged sitting or driving and repetitive or heavy lifting.  He 
indicated that he could complete all routine activities of daily 
living as required.  The Veteran stated that he could perform 
strenuous yard, household and vehicle maintenance, or repair 
chores, but that he had increased back pain with activities that 
require heavy or repetitive lifting, repetitive bending or 
twisting at the waist, or prolonged walking, standing, or 
climbing.  

Physical examination of the thoracolumbar spine revealed a normal 
spinal curvature without any lumbar spinous process tenderness, 
no lumbar paravertebral tenderness, no sacroiliac joint 
tenderness, and no sciatic notch tenderness.  Range of motion 
testing revealed forward flexion to 90 degrees, extension to 30 
degrees, lateral flexion to 30 degrees, bilaterally, and rotation 
to 30 degrees, bilaterally.  Range of motion was the same on both 
pre- and post-repetitive motion testing, and there was no 
apparent pain, loss of motion, weakness, fatigability, or loss of 
coordination during or following 3 repetitions of the same 
motion.  Neurological examination revealed sensation intact to 
light touch for all dermatomes of the bilateral lower 
extremities.  Motor strength testing was 5/5 for all myotomes of 
the bilateral lower extremities, and reflexes were physiologic 
and symmetric.  Straight leg raising tests were negative both 
when sitting and standing.  The assessment was lumbar 
degenerative disc disease.  

The Veteran's service-connected lumbosacral strain and 
degenerative joint disease has been assigned a 10 percent 
disability rating pursuant to Diagnostic Codes 5003-5237.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 
(2009).  

Diagnostic Code 5237 is used in rating lumbosacral strain under 
the General Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula).  


38 C.F.R. § 4.71a, Diagnostic Code 5237.  Lumbosacral strain is 
evaluated, with or without symptoms such as pain, to include 
whether it radiates, stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 10 percent 
rating will be assigned for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 degrees; 
or, combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of height.  Id.  A 20 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237, General 
Rating Formula.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 
percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating is assigned 
for unfavorable ankylosis of the entire spine.  

Any associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are evaluated 
separately, under an appropriate diagnostic code.  Id. at Note 
(1).  For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion is zero to 30 degrees, 
and left and right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this note 
are the maximum that can be used for calculation of the combined 
range of motion.  Id. at Note (2); see also 38 C.F.R. § 4.71, 
Plate V (2009).  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  When however, the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each major joint or groups 
of minor joints affected by limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id. 

Based on the evidence of record, a rating in excess of 10 percent 
is not warranted pursuant to Diagnostic Code 5237.  38 C.F.R. 
§ 4.71a, General Rating Formula.  At no point during the pendency 
of this claim does the evidence of record demonstrate forward 
flexion of the thoracolumbar spine to be less than 60 degrees, or 
the combined range of motion of the thoracolumbar spine to be 
less than 120 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  The 
July 2006 and July 2007 VA examinations of the spine revealed 
forward flexion from 90 to 100 degrees.  Moreover, the combined 
range of motion exhibited on these examinations were 240 degrees 
or higher.  The July 2006 VA examination noted that the Veteran 
had a normal gait, and the July 2007 VA examination noted that he 
walked freely and briskly without antalgic gait.  The report also 
noted that he used no cane, brace, splint or other orthopedic 
assistive device.  As such, the Board finds that a rating in 
excess of 10 percent for the Veteran's service-connected 
lumbosacral strain and degenerative joint disease is not 
warranted under the General Rating Formula.  Id.

In making this determination, the Board has considered whether 
there was any additional functional loss not contemplated in the 
10 percent evaluation for the Veteran's orthopedic manifestations 
of his service-connected lumbosacral strain and degenerative 
joint disease.  See 38 C.F.R. §§ 4.40, 4.59 (2009); see DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  At the July 2007 VA 
examination, the Veteran complained of increased low back pain 
associated with sitting or driving and repetitive or heavy 
lifting.  However, on examination, there was no apparent pain, 
loss of motion, weakness, fatigability, or loss of coordination 
during or 


following three repetitions of range of motion testing.  
Moreover, the report noted 5/5 motor strength for all myotomes of 
the bilateral lower extremities.  The July 2006 VA examination 
found the lumbar muscle tone was normal, and that the Veteran 
could walk on his heels and on his toes.  Accordingly, additional 
functional loss due to limitation of motion has not been shown to 
the level required for a rating in excess of 10 percent.  
38 C.F.R. § 4.71a, General Rating Formula.  

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Part 4, whether or not they 
were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Intervertebral disc syndrome is based on 
incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2009).  However, intervertebral disc syndrome has not been 
shown by the medical evidence of record.  Moreover, there is no 
medical evidence of bed rest prescribed by a physician.

Although the Veteran reported on his July 2006 VA examination 
radiation of pain into the right leg, along with numbness and 
tingling of the right leg after standing for five minutes or 
walking half a mile, examination revealed sensation in the legs 
to pinprick was normal, along with negative straight-leg raising 
tests, bilaterally.  Moreover, the July 2007 VA examination noted 
that neurological examination revealed sensation to be intact to 
light touch for all dermatomes of the bilateral lower 
extremities.  In addition, the Veteran's reflexes were described 
as physiologic and symmetric, with negative Babinski sign, and 
negative straight leg raising, bilaterally.  Consequently, a 
separate rating based on neurological manifestations is not 
warranted.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

While there have been day-to-day fluctuations in the 
manifestations of the Veteran's service-connected lumbosacral 
strain and degenerative joint disease, the evidence shows no 
distinct periods of time since the Veteran filed his claim for an 
increase on May 16, 2006, during which manifestations of this 
disorder have varied to such an extent that a rating greater or 
less than 10 percent would be warranted.  Hart, 21 Vet. App. at 
509.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of 
the evidence does not show manifestations of the Veteran's 
service-connected lumbosacral strain and degenerative joint 
disease that meet the criteria for an evaluation in excess of 10 
percent at any point during the pendency of this appeal, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); see also Hart, 21 Vet. App. at 509-510.

B.  Herniated Nucleus Pulposus and Degenerative Joint Disease of 
the Cervical Spine, Status Post Multi-level Anterior Cervical 
Vertebral Body Resection and Fusion with Internal Fixation.

In January 1995, the RO issued a rating decision which granted 
service connection at a 10 percent initial evaluation for 
herniated nucleus pulposus and degenerative joint disease of the 
cervical spine, effective from August 1994.  In a June 2001 
rating decision, the RO recharacterized this condition as 
herniated nucleus pulposus and degenerative joint disease of the 
cervical spine, status post multi-level anterior cervical 
vertebral body resection and fusion with internal fixation.  

In May 2006, the Veteran filed his present claim seeking an 
increased evaluation for his cervical spine disorder.

In July 2006, a VA examination of the spine was conducted.  The 
report examination reported the Veteran's history of having 
injured his neck in a motor vehicle accident in 1985.  Due to 
increasing neck pain following this accident, the Veteran 
underwent a fusion procedure on his neck in 1998.  The Veteran 
indicated that he began having neck pain and right-sided numbness 
and tingling in the arm in December 2005.  He also reported that 
he had been wearing a brace on his neck for the previous three 
months, and he occasionally dropped things with his dominant 
right hand.  The report noted that the Veteran was employed as a 
postal worker.  As for his neck pain, the Veteran reported that 
it was 5/10 in severity and that it did not change with activity.  
He also indicated that his neck pain was not affected by 
standing, but was aggravated by walking half a mile and lifting 
10 pounds.  

Physical examination revealed the Veteran to be right arm 
dominant.  The report noted a horizontal scar in the anterior and 
right side of the neck measuring 11 centimeters that was well-
healed.  Range of motion testing of the neck revealed forward 
flexion to 35 degrees, extension to 35 degrees, lateral movement 
to the right and to the left to 60 degrees, and tilt to the right 
to 40 degrees and to the left to 45 degrees.  The report noted 
"mild" pain on motion.  The tendon reflexes at the elbows were 
2/4, and they were absent at the wrists, bilaterally.  Sensation 
to pinprick in the arms was normal, and there was diminished grip 
strength in the right hand of 10 percent.  The impression was 
degenerative disc disease of the cervical spine, with status post 
fusion procedure in 1998 with neck pain; and right arm weakness; 
resulting in moderate disability with slight progression.  The VA 
physician found numbness and tingling in the right arm.  X-ray 
examination of the cervical spine revealed long anterior 
vertebral bodies fusion between C3-T1, with anterior plate and 
metallic screws in place, the fusion was solidly healed, and 
there were no fractures or loosening of the fixations.  The 
posterior component was within normal limits.  

In July 2007, a VA examination of the spine was conducted.  The 
VA examiner noted that the Veteran's claims file was available 
and reviewed.  The Veteran reported having daily neck pains of 
5/10 intensity, along with flare-ups of neck pain, occurring once 
in the past year, which raised his pain to 8/10 intensity and 
lasted several weeks.  The Veteran also reported right hand and 
arm paresthesias and dysesthesias in a glove pattern 
distribution.  The report noted that the Veteran had a soft 
cervical collar that he wore for acute exacerbations of his neck 
pain.  It also noted that he was employed as a ramp post clerk at 
the airport, and he denied the service-connected neck disorder 
had any ill effect on his employment.  The report noted that the 
Veteran could complete all routine activities of daily living, 
but had increased back pain with activities that required heavy 
or repetitive lifting, bending or twisting at the waist, or 
prolonged walking, standing, or climbing.  Physical examination 
of the cervical spine revealed a "right sided transverse 
anterior cervical fusion incision approach incision scar."  The 
scar was described as barely visible, nontender, and well-healed, 
without any signs of inflammation, infection, depression, or 
keloid formation.  There was a normal cervical spine curvature, 
and no tenderness of the cervical spinous process or bilateral 
paravertebral muscles.  Neurological examination revealed 
sensation to be intact to light touch for all dermatomes of the 
upper extremities, bilaterally, and motor strength was listed as 
5/5 for all muscle groups of upper extremities.  Reflexes were 
physiologic and symmetric, and Spurling sign was negative, 
bilaterally.  Range of motion testing of the cervical spine 
revealed forward flexion to 45 degrees, extension to 45 degrees, 
right lateral flexion to 40 degrees, left lateral flexion to 24 
degrees, right lateral rotation to 60 degrees, and left lateral 
rotation to 42 degrees.  Pain was reported on the extremes of 
motion in each plane, but there was no additional loss of motion, 
apparent weakness, fatigability, or loss of coordination during 
or following three repetitions of range of motion testing.  

The Veteran's herniated nucleus pulposus and degenerative joint 
disease of the cervical spine, status post multi-level anterior 
cervical vertebral body resection and fusion with internal 
fixation, has been assigned a 10 percent disability rating 
pursuant to Diagnostic Codes 5003-5242.  See 38 C.F.R. § 4.27.  

Under Diagnostic Code 5242, degenerative arthritis is evaluated 
under the General Rating Formula.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5242.  The General Rating Formula provides that 
with or without pain, to include whether it radiates, stiffness, 
or aching in the cervical spine, a 10 percent rating is warranted 
for forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion of 
the cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.  38 C.F.R. § 4.71a, Diagnostic Code 5242, General Rating 
Formula.  A 20 percent rating warranted for forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Id.  A 30 percent disability evaluation is warranted 
for forward flexion of the cervical spine to 15 degrees or less 
or favorable ankylosis of the entire cervical spine.  Id.  A 40 
percent evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242, 
General Rating Formula.  

As noted above, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Based on the evidence of record, a rating in excess of 10 percent 
is not warranted pursuant to Diagnostic Code 5242.  38 C.F.R. 
§ 4.71a, General Rating Formula.  At no point during the pendency 
of this claim does the evidence of record demonstrate forward 
flexion of the cervical spine less than 35 degrees, or the 
combined range of motion of the cervical spine less than 275 
degrees, or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.  Specifically, the 
July 2006 and July 2007 VA examinations revealed forward flexion 
from 35 to 45 degrees, respectively.  Moreover, the combined 
range of motion exhibited on these examinations was 275 degrees 
or higher.  The July 2006 examination showed a normal gait, and 
the July 2007 VA examiner found that the Veteran walked freely 
and briskly without an antalgic gait.  Although the July 2007 VA 
examination noted that the Veteran wore a soft cervical collar 
for acute exacerbations, it was noted that the Veteran had only 
one such exacerbation in the previous year.  As such, the Board 
finds that a rating in excess of 10 percent for the Veteran's 
service-connected herniated nucleus pulposus and degenerative 
joint disease of the cervical spine, status post multi-level 
anterior cervical vertebral body resection and fusion with 
internal fixation is not warranted at any point during the 
pendency of this appeal under the General Rating Formula.  Id.

In making this determination, the Board has also considered 
whether there was any additional functional loss not contemplated 
in the 10 percent evaluation for the Veteran's orthopedic 
manifestations of his service-connected herniated nucleus 
pulposus and degenerative joint disease of the cervical spine, 
status post multi-level anterior cervical vertebral body 
resection and fusion with internal fixation.  See 38 C.F.R. §§ 
4.40, 4.59 (2009); see DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  
The July 2007 VA examination noted 5/5 strength in the Veteran's 
upper extremities.  Moreover, while the Veteran reported 
complaints of "mild" pain on the extremes of motion during 
range of motion testing, there was no additional loss of motion, 
apparent weakness, fatigability, or loss of coordination during 
or following three repetitions of range of motion testing.  
Accordingly, additional functional loss due to limitation of 
motion has not been shown to the level required for a rating in 
excess of 10 percent.  38 C.F.R. § 4.71a, General Rating Formula.  

Consideration has been given to the potential application of the 
various provisions of 38 C.F.R. Part 4, whether or not they were 
raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Intervertebral disc syndrome is based on incapacitating 
episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  
However, intervertebral disc syndrome has not been shown by the 
medical evidence of record.  

On his July 2006 VA examination, the Veteran reported numbness 
and tingling in his right arm due to his service-connected 
cervical spine disorder.  However, examination revealed sensation 
to pinprick was normal in the arms, but diminished grip strength 
by 10 percent in the right hand.  On his July 2007 VA examination 
of the spine, the Veteran complained of right hand and arm 
paresthesias and dysesthesias in a glove pattern distribution.  
However upon examination, sensation was intact to light touch for 
all dermatomes of the upper extremities.  Moreover, motor 
strength was 5/5 for all muscle groups, and reflexes were 
physiologic and symmetric.  Finally, the Veteran's actual 
treatment records from this time period, while noting complaints 
of neck pain at times, do not reference any additional complaints 
concerning the right upper extremity or radiating neck pain.  
Accordingly, looking at the totality of the evidence, the Board 
finds that a separate rating based on neurological manifestation 
for the Veteran's right upper extremity is not warranted.  
38 C.F.R. § 4.71a, General Rating Formula, Note (1).

The Board has further considered whether the Veteran warrants a 
separate disability rating for the surgical scar on his neck.  
See generally, Jones v. Principi, 18 Vet. App. 248 (2004); see 
also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, 
his surgical scar was not shown to be deep, exceed 6 square 
inches in area, cause limitation of motion, or unstable.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7805 (2009).  
In the absence of such symptomatology, the assignment of a 
separate evaluation under the respective diagnostic codes is not 
in order.  See 38 C.F.R. § 4.118.

The Board concludes that staged ratings are not warranted.  The 
evidence of record shows no distinct periods of time since the 
Veteran filed his claim for an increase on May 16, 2006, during 
which manifestations of the Veteran's service-connected cervical 
spine disorder have varied to such an extent that a rating 
greater or less than 10 percent would be warranted.  Hart, 21 
Vet. App. at 509.

The preponderance of the evidence does not show manifestations of 
the Veteran's cervical spine disorder meets the criteria for a 
rating in excess of 10 percent and therefore, the benefit of the 
doubt doctrine is not applicable, and a rating in excess thereof 
is not warranted.  See Gilbert, 1 Vet. App. at 54.

C.  Degenerative Joint Disease and Pes Planus with Bunion, Right 
Foot, and Degenerative Joint Disease and Pes Planus, Left Foot.

In January 1995, the RO issued a rating decision which granted 
service connection at noncompensable ratings for degenerative 
joint disease and pes planus with bunion, right foot, and for 
degenerative joint disease and pes planus, left foot.  In May 
2006, the Veteran filed his present claim seeking an increased 
evaluation for his bilateral foot disorder.

In December 2006, the RO issued a rating decision which denied 
compensable evaluations for the Veteran's service-connected 
degenerative joint disease and pes planus with bunion, right 
foot, and degenerative joint disease and pes planus, left foot.  
In November 2007, the RO issued a rating decision which 
recharacterized the Veteran's foot disorder as bilateral 
degenerative joint disease and pes planus, with bunion on the 
right foot, and assigned an increased evaluation of 30 percent 
for this condition, effective October 23, 2006.  

After reviewing the Veteran's claims file, the Board finds that a 
30 percent disability rating, and no more, is warranted for the 
Veteran's bilateral degenerative joint disease and pes planus, 
with bunion on the right foot, throughout the course of this 
appeal.  See 38 C.F.R. §§ 3.400(o), 3.344 (2009).

An October 23, 2006 private treatment report noted the Veteran's 
complaints of soreness and fatigue in both feet.  The Veteran 
reported being unable to wear shoes in comfort or ambulate in a 
pain free manner.  He also indicated that the more he stands and 
walks, the more tender his feet became.  Weight bearing 
examination of the feet revealed bilateral excessive lowering of 
longitudinal arch height, with valgus heel position relative to 
the weight bearing surface.  During his gait, there was no 
apparent attempt at resupination, "or at least very minimal," 
which left the feet in a pronated flattened attitude throughout 
the gait cycle.  Prominence medial aspect of the first metatarsal 
heads, with lateral deviation of the great toes, bilaterally, was 
shown.  There was no swelling, erythema, or local increase in 
skin temperature.  There was mild limitation of dorsiflexion at 
both first metaphalangeal joints but no crepitus was felt on 
motion.  The lateral deviation was manually reduceable and did 
not feel to be "track bound" in the transverse plane.  There 
was tenderness to palpation at the medial aspect of the first 
metatarsal heads, bilaterally.  X-ray examination of both feet 
revealed dorsal spurring at the talonavicular joint and the 
medial cuneiform navicular joint.  Additionally, there was a 
dorsal exostosis formation at the first metatarsal head, 
bilaterally.  The impressions were hallux abducto valgus with 
bunion deformity and metatarsus primus adductus, bilateral; 
bilateral pes planus with excess pronation during stance and 
gait; and degenerative joint disease both of the sub taler and 
mid tarsal joint areas, as well as the first metatarsophalangeal 
joints, bilaterally.  The private physician noted that these 
conditions caused the feet to be painful and limited function in 
a pain free manner.  Fabrication of custom made neutral sub talar 
joint foot orthotics was prescribed.  

In November 2006, a VA examination for feet was conducted.  At 
this examination, the Veteran reported that he had daily foot 
pain which was aggravated by repetitive motion and long standing.  
He denied having increased limitations with flare-ups.  He 
reported that he worked as a ramp clerk for the post office.  
There was no incoordination, fatigue, or lack of endurance found 
on examination.  The right foot revealed pes planus, with a 30 
degree hallux valgus deformity.  There was no tenderness on 
palpation of the feet.  There was pronation, however, the 
achilles tendon was aligned, and there were no calluses or 
evidence of abnormal weightbearing.  There was 30 degree 
dorsiflexion and plantar flexion of the toes, and his right foot 
exhibited good dorsalis pedis pulses.  X-ray examination of the 
right foot revealed slight hallux valgus and vascular 
calcification.  Examination of the left foot revealed pes planus, 
with mild pronation and a 30 degree hallux valgus deformity.  
There was no tenderness on palpation of the foot.  There was 
pronation, however, the achilles tendon was aligned, and there 
were no calluses or evidence of abnormal weightbearing.  There 
was 30 degree dorsiflexion and plantar flexion of the toes, and 
his left foot exhibited good dorsalis pedis pulses.  X-ray 
examination of the left foot revealed mild degenerative change at 
first metatarsophalangeal joint associated, with asymmetric 
cartilage space narrowing and slight hallux valgus.  The report 
concluded with an impression of bilateral pes planus, hallux 
valgus, right foot; and hallux valgus left foot, with 
degenerative change of the first metaphalangeal joint.  

In July 2007, a VA examination for feet was conducted.  The VA 
examiner noted that the Veteran's claims file was available and 
reviewed.  The Veteran complained of daily 5/10 plantar arch 
pain, bilaterally, with pain at 8/10 in severity when he woke up, 
but subsided as the day progresses.  The report noted that the 
Veteran had been prescribed off-the-shelf plantar arch support 
orthotics.  Physical examination of the feet revealed bilateral 
hallux valgus deformity, 20 degrees in the left foot and 34 
degrees in the right foot.  The bilateral first 
metatarsophalangeal joints were enlarged, arthritic in 
appearance, and nontender.  The bilateral longitudinal arches 
were diminished and nontender, and bilateral transverse arches 
were present and well maintained.  Bilateral achilles tendons 
were nontender, intact, and of normal alignment, and there was 
four degrees of valgus angulation of the os calcis in 
relationship to the long axis of the tibia present, bilaterally.  
There was no fixed or flexible hind, mid, or forefoot deformities 
of abnormal motion.  The diagnoses were bilateral feet hallux 
valgus deformity, pes planus, and left foot first 
metatarsophalangeal degenerative joint disease.

The Veteran's bilateral degenerative joint disease and pes 
planus, with bunion on the right foot, has been rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5276.  Diagnostic Code 5276 
provides that assignment of a 10 percent evaluation is warranted 
for acquired flatfoot, both bilateral and unilateral, that is 
moderate in severity with weight-bearing line over or medial to 
the great toe, inward bowing of the tendo achilles, pain on 
manipulation and use of the feet.  Severe flatfoot, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities, warrants a 20 
percent evaluation if it is unilateral and a 30 percent 
evaluation if it is bilateral.  Pronounced flatfoot, with marked 
pronation, extreme tenderness of plantar surfaces of the feet, 
marked inward displacement, and severe spasm of the tendo 
achilles on manipulation, that is not improved by orthopedic 
shoes or appliances, warrants a 30 percent evaluation if it is 
unilateral and a 40 percent evaluation if it is bilateral.  Id.

Throughout the course of this appeal, the Veteran's bilateral 
degenerative joint disease and pes planus, with bunion on the 
right foot, has been manifested by bilateral hallux valgus 
deformity, ranging from 20 to 34 degrees, bilateral pes planus 
with excess pronation during stance and gait, intact and 
nontender bilateral Achilles tendons of normal alignment, left 
foot first metatarsophalangeal degenerative joint disease, and 
complaints of daily planter arch pain, and soreness and fatigue 
in the feet.  

The evidence does not reflect that the Veteran's bilateral 
degenerative joint disease and pes planus, with bunion on the 
right foot, has been manifested by symptoms of such severity to 
warrant a higher disability rating in excess of 30 percent, at 
any time since the Veteran file his claim seeking an increased 
rating herein.  Specifically, the Veteran's bilateral 
degenerative joint disease and pes planus, with bunion on the 
right foot, has not been productive of pronounced pes planus with 
extreme tenderness of the plantar surfaces of the feet, or marked 
inward displacement and severe spasm of the tendo-achilles on 
manipulation.  Accordingly, a higher disability rating of 50 
percent is not warranted pursuant Diagnostic Code 5276.

Consideration has been given to the potential application of the 
various provisions of 38 C.F.R. Part 4, whether or not they were 
raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, loss of use of the feet has not been shown.  38 
C.F.R. § 4.71a, Diagnostic Code 5167 (2009).  

The Board concludes that staged ratings for the Veteran's 
service-connected right and left feet disorders are not 
warranted.  The evidence of record shows no distinct periods of 
time since the Veteran filed his claim for an increase on May 16, 
2006, during which manifestations of the Veteran's 
service-connected feet disorders have varied to such an extent 
that a rating greater or less than 30 percent would be warranted.  
Hart, 21 Vet. App. at 509.

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim for an increased rating in excess 
of 30 percent for bilateral degenerative joint disease and pes 
planus, with bunion on the right foot, at any time during the 
period pertinent to this appeal, the doctrine is not for 
application.  Gilbert, 1 Vet. App. at 54.

D.  Extra-schedular Consideration

In considering the Veteran's claims herein, the Board has also 
considered the issue of whether the schedular evaluations 
assigned the Veteran's service-connected disorders addressed 
herein are inadequate, thus requiring that the RO refer a claim 
to the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2009).  An extra-
schedular evaluation is for consideration where a service-
connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Only if there is an exceptional or unusual 
disability picture, the Board must consider whether the 
disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not required.  
38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

The schedular evaluations in this case are not inadequate.  The 
Veteran's lumbosacral strain and degenerative joint disease has 
been manifested by a range of motion consisting of forward 
flexion to 90 degrees, extension to 30 degrees, right and left 
lateral flexion to 30 degrees, and right and left lateral 
rotation to 30 degrees.  Increased ratings are provided for 
certain manifestations of the Veteran's lumbar spine disorder, 
however, the medical evidence reflects that those manifestations 
are not present in this case.  There is no medical evidence of 
additional limitation of motion of the lumbosacral spine, muscle 
spasm or guarding severe enough to result in abnormal gait or 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  There is no objective evidence of any associated 
neurological abnormalities, and no medical evidence of bed rest 
prescribed by a physician.  The criteria for a 10 percent rating 
for the Veteran's service-connected lumbar spine disorder 
reasonably describe the Veteran's disability level and 
symptomatology throughout the appeal period and, therefore, the 
schedular evaluation is adequate and no referral is required.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5237; see also 
VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

The Veteran's herniated nucleus pulposus and degenerative joint 
disease of the cervical spine, status post multi-level anterior 
cervical vertebral body resection and fusion with internal 
fixation, has been manifested by a range of motion in the 
cervical spine consisting of forward flexion from 35 to 45 
degrees, extension from 35 to 45 degrees, right lateral flexion 
to 40 degrees, left lateral flexion from 24 to 40 degrees, right 
lateral rotation to 60 degrees, and left lateral rotation from 42 
to 60 degrees.  Increased ratings are provided for certain 
manifestations of the Veteran's cervical spine disorder, however, 
the medical evidence reflects that those manifestations are not 
present in this case.  There is no medical evidence of additional 
limitation of motion of the cervical spine, muscle spasm or 
guarding severe enough to result in abnormal gait or spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  There is no objective evidence of any associated 
neurological abnormalities, and no medical evidence of bed rest 
prescribed by a physician.  The criteria for a 10 percent rating 
for the Veteran's service-connected cervical spine disorder 
reasonably describe the Veteran's disability level and 
symptomatology throughout the appeal period and, therefore, the 
schedular evaluation is adequate and no referral is required.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242; see also 
VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

Throughout the course of this appeal, the Veteran's bilateral 
degenerative joint disease and pes planus, with bunion on the 
right foot, has been manifested bilateral hallux valgus 
deformity, 20 degrees in the left foot and 34 degrees in the 
right foot, bilateral pes planus, with excess pronation during 
stance and gait, intact and nontender bilateral achilles tendons 
of normal alignment, left foot first metatarsophalangeal 
degenerative joint disease, and complaints of daily plantar arch 
pain, soreness, and fatigue in the feet.  Increased ratings are 
provided for certain manifestations of the Veteran's 
service-connected bilateral foot disorder, however, the medical 
evidence reflects that those manifestations are not present in 
this case.  The evidence does not show this condition to be 
productive of pronounced pes planus with extreme tenderness of 
the plantar surfaces of the feet, or marked inward displacement 
and severe spasm of the tendo achilles on manipulation.  The 
criteria for a 30 percent rating for the Veteran's 
service-connected bilateral foot disorder reasonably describe the 
Veteran's disability level and symptomatology throughout the 
appeal period and, therefore, the schedular evaluation is 
adequate and no referral is required.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5276; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 
(1996).  

Thus, based on the evidence of record, the Board finds that the 
Veteran's disability picture cannot be characterized as an 
exceptional case so as to render the schedular evaluations herein 
inadequate.  The threshold determination for a referral for 
extraschedular consideration was not met and, consequently, the 
Board finds that the Veteran is not entitled to a referral for an 
extraschedular rating.  Thun, 22 Vet. App. at 115.  In so 
finding, the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence 
demonstrates that the Veteran's disability picture cannot be 
characterized as an exceptional case so as to render the 
schedular evaluations inadequate, the doctrine is not for 
application.  Gilbert, 1 Vet. App. at 54.  

Other Considerations

Throughout its deliberation, the Board has not overlooked the 
Veteran's and his representative's written statements, as well as 
the Veteran's statements to his VA and private examiners.  In 
this regard, the Board finds that the Veteran's statements are 
competent and credible evidence as to what he observes and feels, 
and others' statements are competent evidence as to what they 
observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
Accordingly, the Board has considered these statements in making 
its findings.  However, neither the Veteran nor his 
representative have provided competing measurements as to the 
range of motions or other necessary objective evidence that meet 
the criteria for increased ratings for his service-connected 
cervical spine, lumbar spine, or feet.  Therefore, the Board 
finds the more probative evidence of record are the clinical 
findings by the VA and private examiners as discussed herein.  
This evidence addresses the schedular criteria and more 
completely encompasses the severity of the disability picture 
that is the result of the Veteran's service-connected issues on 
appeal.  


ORDER

An evaluation in excess of 10 percent for lumbosacral strain and 
degenerative joint disease is denied.

An evaluation in excess of 10 percent for herniated nucleus 
pulposus and degenerative joint disease of the cervical spine, 
status post multi-level anterior cervical vertebral body 
resection and fusion with internal fixation, is denied.

An evaluation of 30 percent, but no more, bilateral degenerative 
joint disease and pes planus, with bunion on the right foot, from 
May 16, 2006 through October 22, 2006, is granted, subject to the 
laws and regulations governing the payment of monetary benefits.

An evaluation in excess of 30 percent for bilateral degenerative 
joint disease and pes planus, with bunion on the right foot, 
since October 22, 2006, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


